DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment the Abstract, filed 1/28/20201, is acknowledged and accepted.
Response to Arguments
Applicant's arguments, see Pages 5 of 7 through 7 of 7 filed 1/28/2021, with respect to the Specification objection is acknowledged and accepted. The Specification objection has been withdrawn.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, though Uehara et al., (JP 2010-0788-10A), of record, discloses “A method for optimizing the focus of a camera optical system providing a sensor (108, Figure 1) for capturing images, a processor (111, Figure 1), a memory (113, Figure 1), and a control (115, Figure 1, controls a system such as a photographing sequence, and an image display memory (hereinafter referred to as VRAM) 116, Description section) connected to the sensor to control driver motors for focusing the optical system, the processor is configured to implement the method, which comprises the following steps: discretizing optical positions or focus distances (Page 3, paragraph 2) of the optical system; initializing an idle counter to zero (Page 4, paragraph 4), clearing a sharpness array, the sharpness array holds sharpness values (Page 4, paragraphs 16-19) of already processed images; calculating correspondence for at least one image (outputs an image, Page 2, paragraph 15) and obtaining a focus distance value and a sharpness value (converts reflected light from an object into an electrical signal and outputs an image output signal, Page 2, paragraph 15), wherein the focus distance value denotes a focus distance of the optical system for the at least one image, and the sharpness value denotes a sharpness value (Page 4, paragraphs 16-19) calculated for the at least one image; adding at least one sharpness value (converts reflected light from an object into an electrical signal and outputs an image output signal, Page 2, paragraph 15) to the sharpness array (Page 3, paragraphs 15-18);” Uehara et al., fails to teach or suggest the aforementioned combination further comprising “the idle counter holds a number of iterations when the optical system is unable to improve focus performance; driving the optical system to a predetermined initial optical position; initializing a best position, the best position holds a best focusing distance came across up until a current execution iteration, to a current position; calculating a longest increasing subsequence on the sharpness array; checking if a length of the longest increasing subsequence increases; clearing the idle counter if the length of the longest increasing subsequence increases; setting the best position to the current position; incrementing the idle counter if the length of the longest increasing subsequence does not increase; checking if a termination threshold is reached; checking if the current position corresponds to an end of discrete optical positions if the termination threshold is not reached; driving motors to a next position, if the current position does not correspond to the end of discrete optical positions; and, going to the best position and terminating the method, if the termination threshold is reached or if the current position corresponds to the end of discrete optical positions.”
With respect to claims 2-7, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/Tamara Y. Washington/Patent Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872